              Case 3:19-cv-01671-BR         Document 62-1   Filed 03/03/20    Page 1 of 10




      David R. Boyajian, OSB #112582
      Email: dboyajian@schwabe.com
      Kent Roberts, OSB #801010
      Email: ckroberts@schwabe.com
      SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW 5th Ave., Suite 1900
      Portland, OR 97204
      Telephone: 503.222.9981
      Facsimile: 503.796.2900

      Michael G. Chalos, admitted PHV
      Email: michael.chalos@chaloslaw.com
      CHALOS & CO, P.C.

               Attorneys for Plaintiff,
               Dry Bulk Singapore Pte. Ltd.



                                  IN THE UNITED STATES DISTRICT COURT

                                        FOR THE DISTRICT OF OREGON

                                            PORTLAND DIVISION


      DRY BULK SINGAPORE PTE. LTD.,
                                                       No. 3:19-CV-01671-BR
                           Plaintiff,
                                                       Admiralty
              vs.

      AMIS INTEGRITY S.A. in personam,                 AMENDED VERIFIED COMPLAINT
      WISDOM MARINE LINES S.A. in
      personam, and M/V AMIS INTEGRITY
      (IMO 9732412) her engines, freights,
      apparel, appurtenances, tackle, etc., in rem.,

                           Defendants.

              COMES NOW, Plaintiff DRY BULK SINGAPORE PTE. LTD. (hereinafter “Plaintiff” or

     ///


                                                                              SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -    AMENDED VERIFIED COMPLAINT                                                  Attorneys at Law
                                                                                  1211 SW 5th Ave., Suite 1900
                                                                                      Portland, OR 97204
                                                                                    Telephone: 503.222.9981
                                                                                       Fax: 503.796.2900
     PDX\135224\250826\DBO\27430818.1
            Case 3:19-cv-01671-BR            Document 62-1      Filed 03/03/20      Page 2 of 10




     “DRY BULK”), by and through undersigned counsel, and files this Amended Verified Complaint, 1

     against Defendants Amis Integrity S.A. in personam (hereinafter “Amis Integrity”), Wisdom

     Marine Lines S.A. in personam, (hereinafter “Wisdom Marine”), and M/V AMIS INTEGRITY,

     in rem, (hereinafter “the Vessel”). Plaintiff alleges and pleads as follows:

                                      JURISDICTION AND VENUE

                1.   Subject matter jurisdiction of this Honorable Court is based upon admiralty and

      maritime jurisdiction pursuant to 28 U.S.C. § 1333 and is brought under the provisions of Rule C

      of the Supplemental Rules for Admiralty and Maritime Claims and Asset Forfeiture Actions

      (hereinafter “Supplemental Rules”). This case is an admiralty and maritime claim within the

      meaning of Rule 9(h) of the Federal Rules of Civil Procedure in that it involves a claim for the

      improper and unjustified withdrawal of the Vessel under an existing charter fixture with a

      company called 24Vision, conversion of unearned charter hire and bunkers, tortious interference

      with the existing charter fixture agreement and unjust enrichment..

                2.   Venue is proper in the United States District Court for the District of Oregon

      pursuant to 33 U.S.C. § 1391(b)(2) because the M/V AMIS INTEGRITY was found and arrested

      in the judicial district along the Columbia River and/or in the Port of Vancouver, WA on or about

      October 17, 2019.

                                               THE PARTIES

                3.   At all times material hereto, Plaintiff DRY BULK was and still is a foreign

      corporation registered in Singapore.

                4.   At all times material hereto, Defendant Amis Integrity S.A. is a foreign corporation

      doing business within the District of Oregon with an office Care of Wisdom Marine Lines S.A,

      2nd Floor, 237, Fuxing S Road, Section 2, Da-an District, Taipei City, 10667, China, Republic of



            1
            The Original Verified Complaint against Amis Integrity S.A. in personam, and M/V
     AMIS INTEGRITY in rem, was filed on October 17, 2019 (Doc. 1).

                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 2 -   AMENDED VERIFIED COMPLAINT                                                         Attorneys at Law
                                                                                        1211 SW 5th Ave., Suite 1900
                                                                                            Portland, OR 97204
                                                                                          Telephone: 503.222.9981
                                                                                             Fax: 503.796.2900
            Case 3:19-cv-01671-BR           Document 62-1      Filed 03/03/20     Page 3 of 10




      (Taiwan). Defendant Amis Integrity S.A. is the Owner of the M/V AMIS INTEGRITY.

             5.     At all times material hereto, Defendant Wisdom Marine Lines SA is a foreign

      corporation doing business within the District of Oregon with an office located at: 2nd Floor, 237,

      Fuxing S Road, Section 2, Da-an District, Taipei City, 10667, China, Republic of (Taiwan).

      Defendant Amis Integrity S.A. is the Manager of the M/V AMIS INTEGRITY.

             6.     At all times material hereto, Defendant M/V AMIS INTEGRITY is a 35825 gross

      tonnage, bulk carrier, built in 2017, with IMO No. 9732412, with an International Call Sign of

      H9XQ, was found and arrested within the District of Oregon and is subject to the jurisdiction

      and venue of this Honorable Court.

                                                   FACTS

             7.     On or about June 27, 2017, AMIS INTEGRITY S.A., as the registered Owner of

      the Vessel, together with WISDOM MARINE LINES, S.A., as Manager of the Vessel, and

      24VISION CHARTERING SOLUTIONS DMCC, (hereinafter “24VISION”), as charterer,

      entered into a “NYPE 93” Time Charter Party agreement for 24VISION to charter the Vessel.

             8.     On or about January 10, 2019, 24VISION, as disponent owner of the Vessel, entered

      into a sub-charter agreement with DRY BULK for a “time charter trip via ECSA to PG-Japan

      range” (hereinafter the “Charter Party agreement”). The charter party hire and ballast bonus rate

      was determined based on whether the Vessel would be redelivered in the Persian Gulf-Singapore

      range or the Singapore-Japan range.

             9.     The charter party agreement between 24 Vision and Dry Bulk was memorialized in

      a fixture recap. A copy of the charter party agreement between 24VISION and DRY BULK is

      attached hereto as Exhibit 1.

             10.    The parties amended the charter party agreement on or about February 8, 2019. A

      copy of Addendum 1 is attached hereto as Exhibit 2. Pursuant to the agreement of the parties, the

      following terms of the charter party agreement were amended as follows:

     ///

                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 3 -   AMENDED VERIFIED COMPLAINT                                                        Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
                                                                                           Portland, OR 97204
                                                                                         Telephone: 503.222.9981
                                                                                            Fax: 503.796.2900
            Case 3:19-cv-01671-BR        Document 62-1       Filed 03/03/20    Page 4 of 10




                   A. Delivery Time: January 24, 2019 07:42 GMT

                   B. Delivery AFSPS Recalada, Argentina

                   C. Period: Minimum October 9, 2019 / Maximum January 29, 2020

                   D. Daily Hire: USD 15,000 (through October 9, 2019) and USD 14,500 for any

                       period thereafter (through January 29, 2020).

                   E. Plus a USD 50,000 Gross Ballast Bonus.

             11.   All other terms and conditions from the January 10, 2019 charter party agreement

      remained unchanged.

             12.   Pursuant to Clause 10 of the charter party, the relevant time zone for the payment

      of charter hire is GMT (i.e. Greenwich Mean Time).

             13.   On or about July 8, 2019 at 10:19 GMT, 24VISION served DRY BULK with a

      three (3) day grace period notice under the charter party demanding payment of the eleventh and

      twelfth hire installments in the amount of USD 217,372.50 and USD 218,551.25, respectively.

             14.   DRY BULK had three clear banking days (i.e., July 9, July 10, and July 11) in

      which to effect payment of hire. Under Clause 11(b) of the charter party agreement, so long as

      payment of hire was effected prior to July 11, 2019 at midnight (2400 hours GMT), the hire

      payment would be deemed “regular and punctual.” See Exhibit 1.

             15.   On July 11, 2019 at or about 12:55 GMT (and 14:55 in the Netherlands – i.e. the

      location of the Owners’ Bank Account), DRY BULK’s bank transferred the eleventh and twelfth

      hire payments totaling USD 435,923.75. Under applicable English law, the payment is treated as

      having been made on the date of the interbank value date which was July 11, 2019.

             16.   Accordingly, the outstanding hire payments were deemed regular and punctual

      under the relevant charter party agreement and DRY BULK had pre-paid hire on the AMIS

      INTEGRITY through July 23, 2019.

             17.   DRY BULK’s pre-paid twelfth hire installment totaling USD 218,551.25 creates

      and attaches as a maritime lien to the Vessel when the vessel was wrongfully withdrawn.

                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
Page 4 -   AMENDED VERIFIED COMPLAINT                                                     Attorneys at Law
                                                                                    1211 SW 5th Ave., Suite 1900
                                                                                        Portland, OR 97204
                                                                                      Telephone: 503.222.9981
                                                                                         Fax: 503.796.2900
             Case 3:19-cv-01671-BR          Document 62-1       Filed 03/03/20      Page 5 of 10




                    As and For A FIRST CAUSE of ACTION AGAINST DEFENDANTS AMIS
                    INTEGRITY S.A. and WISDOM MARINE LINES, S.A., in personam, and the
                    M/V AMIS INTEGRITY, in rem for TORTIOUS INTERFERENCE WITH
                    CONTRACT

             18.    Dry Bulk repeats and realleges paragraphs 1-17 of this Amended Verified

      Complaint as if fully set forth herein.

             19.    Despite the timely payment of charter hire by Dry Bulk, which payment Defendants

      Amis Integrity S.A. and/or Wisdom Marine Lines, S.A. knew, or should have known, was made

      timely, improperly and without basis withdrew the Vessel from Dry Bulk’s service thereby

      tortiously interfering with its charter agreement with 24Vision, while at the same time converting

      the unearned charter hire paid by Dry Bulk for the direct and sole benefit of Amis Integrity, S.A.,

      Wisdom Marine Lines, S.A. and the M/V AMIS INTEGRITY.

             20.    In addition, Amis Integrity, S.A. and/or Wisdom Marine Lines, S.A. knew, or

      should have known, that the charter agreement between 24Vision and Dry Bulk extended through

      January 29, 2020. The tortious interference with the agreement wrongfully deprived Dry Bulk of

      the use of the vessel, in a substantially rising daily hire charter market, for a period over six and

      one half months (approximately 200 days) during which time Amis Integrity S.A. and/or Wisdom

      Marine Lines, S.A. utilized the vessel to unjust enrich themselves and wrongfully deprive Dry

      Bulk of the benefits of utilizing the Vessel to the end of the charter agreement it had with

      24Vision.

             21.    At the time the Vessel was wrongfully withdrawn from DRY BULK’s service,

      Amis Integrity S.A. and/or Wisdom Marine Lines, S.A. knew or should have known that the

      vessel had been fixed by Dry Bulk to sub-charterers Trithorn at a daily hire rate of 26,500 with

      an intended voyage of thirty-three (33) days, providing lost profits of USD 379,500 (i.e. 26,500

      – 15,000 x 33 days).

             22.    DRY BULK estimates that based on the remaining days (approximately 200 days)

                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
Page 5 -   AMENDED VERIFIED COMPLAINT                                                          Attorneys at Law
                                                                                         1211 SW 5th Ave., Suite 1900
                                                                                             Portland, OR 97204
                                                                                           Telephone: 503.222.9981
                                                                                              Fax: 503.796.2900
             Case 3:19-cv-01671-BR          Document 62-1      Filed 03/03/20     Page 6 of 10




      in the charter party agreement before the Vessel was wrongfully withdrawn, at least two (2)

      additional voyages could have been fixed as follows:

                    A. Intra Mediterranean Voyage – 35 days at estimated USD 31,000 hire (based on

                        comparable fixtures at the time). Which would total lost profits of USD

                        560,000 (i.e. 31,000 – 15,000 x 35 days).

                    B. Redelivery Voyage from Black Sea to Bangladesh/Indonesia – 120 days at

                        estimated USD 30,500 (based on comparable fixtures at the time). Which

                        would total lost profits of USD 1,1920,000 (i.e. 30,500 – 14,500 x 120 days).

             As and For A SECOND CAUSE of ACTION AGAINST DEFENDANTS AMIS
             INTEGRITY S.A. and WISDOM MARINE LINES S.A., in personam, and the M/V
             AMIS INTEGRITY, in rem for CONVERSION

             23.    Dry Bulk repeats and realleges paragraphs 1-22 of this Amended Verified

      Complaint as if fully set forth herein.

             24.    Neither Amis Integrity, S.A. nor Wisdom Marine Lines, S.A. have returned and/or

      refunded the hire which was paid in advance and not earned for the use of the vessel through July

      23, 2019 thereby converting funds for its own benefit that it was not entitled. Under well-

      established maritime legal principles, hire payments made in advance create a lien on the Vessel

      for all monies paid in advance and not earned, which lien can be enforced by the in rem arrest of

      the Vessel.

             As and For A THIRD CAUSE of ACTION AGAINST DEFENDANTS AMIS
             INTEGRITY S.A. and WISDOM MARINE LINES S.A., in personam, and the M/V
             AMIS INTEGRITY, in rem for UNJUST ENRICHMENT

             25.    Dry Bulk repeats and realleges paragraphs 1-24 of this Amended Verified

      Complaint as if fully set forth herein.

             26.    At the time of the tortious interference with contract by Amis Integrity, S.A. and/or

      Wisdom Marine Lines, S.A. resulting in the wrongful withdrawal of the vessel, Amis Integrity


                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 6 -   AMENDED VERIFIED COMPLAINT                                                        Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
                                                                                           Portland, OR 97204
                                                                                         Telephone: 503.222.9981
                                                                                            Fax: 503.796.2900
            Case 3:19-cv-01671-BR          Document 62-1        Filed 03/03/20   Page 7 of 10




      S.A. and/or Wisdom Marine Lines, S.A. knew that the daily spot charter market was rising

      substantially higher than what it was receiving in daily hire from 24Vision under its charter with

      24Vision. Despite knowing that Dry Bulk was in full compliance with its obligations under the

      24Vision charter agreement, Amis Integrity, S.A. and/or Wisdom Marine Lines, S.A. knowingly,

      willfully and wrongfully interfered with the 24Vision/Dry Bulk agreement to take advantage of

      the rising daily hire market to unjustly enrich themselves and deprive Dry Bulk of the opportunity

      to utilize the Vessel for the remaining period of the charter with 24Vision. The M/V AMIS

      INTEGRITY was the instrumentality and means for Amis Integrity S.A. and/or Wisdom Marine

      Lines, S.A. to carry out the scheme to unjustly enrich themselves thereby creating a maritime lien

      against the Vessel which can be enforced by the in rem arrest of the Vessel.

             27.    As a result of Amis Integrity, S.A’s and/or Wisdom Marine Lines, S.A.’s and the

      M/V AMIS INTEGRITY’s tortious interference with contract resulting in the wrongful

      withdrawal of the Vessel from Dry Bulk’s service, the conversion of the unearned charter hire

      and the unjust enrichment of Amis Integrity S.A. and/or Wisdom Marine Lines, S.A. and the loss

      of opportunity for Dry Bulk as a result caused DRY BULK, to incur damages estimated to be no

      less than USD 3,760,938, plus interest and costs.

            REQUEST for the CONTINUATION of the RULE C ARREST of the M/V AMIS
            INTEGRITY and/or the BOND POSTED IN SUBSTITUTION THEREOF

             28.    DRY BULK restates and re-alleges paragraphs 1-27 of this Verified Complaint and

      for its in rem claims against the Vessel, avers as follows:

             29.    Despite DRY BULK’s full compliance with all obligations under the charter party

      agreement with 24VISION, Amis Integrity S.A. and/or Wisdom Marine Lines, S.A. improperly,

      willfully and without just cause tortiously interfered with such agreement and withdrew the

      Vessel from Dry Bulk’s service to improperly take advantage of the rising daily hire rates thereby

      wrongfully depriving Dry Bulk of the use of the Vessel to the end of the period of its charter

      agreement.

                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
Page 7 -   AMENDED VERIFIED COMPLAINT                                                          Attorneys at Law
                                                                                         1211 SW 5th Ave., Suite 1900
                                                                                             Portland, OR 97204
                                                                                           Telephone: 503.222.9981
                                                                                              Fax: 503.796.2900
             Case 3:19-cv-01671-BR          Document 62-1      Filed 03/03/20     Page 8 of 10




             30.    In addition, Amis Integrity S.A. and/or Wisdom Marine Lines, S.A. and the M/V

      AMIS INTEGRITY converted and used the pre-paid hire that was not earned, without

      reimbursement, for the use and benefit of the M/V AMIS INTEGRITY so that it could continue

      to operate for the unjust enrichment of Amis Integrity S.A. and/or Wisdom Marine Lines, S.A.

             31.    As a result, Plaintiff has a maritime lien on the M/V AMIS INTEGRITY for the

      tortious interference and wrongful withdrawal of the Vessel from Dry Bulk’s service, the

      unearned hire paid in advance, as well as for the unjust enrichment of Amis Integrity S.A, and/or

      Wisdom Marine Lines, S.A. for which the M/V AMIS INTEGRITY was used as the means and

      instrumentality for such purpose, and Dry Bulk was entitled to and did arrest the Vessel pursuant

      to a Warrant of Arrest signed by the Honorable District Court Judge Michael Simon on October

      17, 2019 (Doc. 11) in accordance with the provisions of Rule C of the Supplemental Rules for

      Certain Admiralty and Maritime Claims to recover its damages as a result of such breach..

             32.    As a result of such arrest, M/V AMIS INTEGRITY, AMIS INTEGRITY S.A., as

      Principals, posted a surety bond on October 25, 2019 (Doc. 40-1) in the amount of Two Million

      Five Hundred Thousand ($2,500,000) Dollars for the release of the Vessel and as substitute res

      thereof.

            WHEREFORE PREMISES CONSIDERED, Plaintiff DRY BULK prays as follows:

            A.      That Process in due form of law, according to the practice of this Honorable Court

     in matters of admiralty and maritime jurisdiction, be issued against the Defendants AMIS

     INTEGRITY S.A. and/or WISDOM MARINE LINES, S.A. in personam, and the M/V AMIS

     INTEGRITY, in rem and the continuation of the Surety Bond posted in substitution thereof, and

     cited to appear and answer the allegations of this Amended Verified Complaint

            B.      That judgment be entered against the Defendants in the sum of USD 3,760,938,

     plus applicable interest, costs, and fees pled herein;

            C.      That in the alternative, that Defendants Amis Integrity S.A. and/or Wisdom Marine

     Lines. S.A. be ordered to disgorge and pay to Dry Bulk any and all profits earned as a result of its

                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 8 -   AMENDED VERIFIED COMPLAINT                                                        Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
                                                                                           Portland, OR 97204
                                                                                         Telephone: 503.222.9981
                                                                                            Fax: 503.796.2900
               Case 3:19-cv-01671-BR       Document 62-1       Filed 03/03/20     Page 9 of 10




     wrongful conduct set forth in this Amended Verified Complaint, should such profits exceed the

     amounts sought herein by Plaintiff, Dry Bulk.

               D.   That the Court grant such other and further relief as it deems just, equitable, and

     proper.



     DATED:         March 3, 2020                  Respectfully submitted,

                                                   SCHWABE, WILLIAMSON & WYATT, P.C.



                                                   By:     s/David R. Boyajian
                                                          David R. Boyajian, OSB #112582
                                                          dboyajian@schwabe.com
                                                          Kent Roberts, OSB #801010
                                                          ckroberts@schwabe.com
                                                          1211 SW 5th Ave., Suite 1900
                                                          Portland, OR 97204
                                                          Telephone: 503.222.9981
                                                          Facsimile: 503.796.2900



                                                   CHALOS & CO, P.C.

                                                   By:    s/ Michael G. Chalos
                                                          Michael G. Chalos, admitted PHV
                                                          Email: michael.chalos@chaloslaw.com
                                                          CHALOS & CO, P.C.
                                                          55 Hamilton Ave.
                                                          Oyster Bay, NY 11771
                                                          Telephone: 516.584.2062
                                                          Facsimile: 516.750. 9051

                                                          Attorneys for Plaintiff,
                                                          Dry Bulk Singapore PTE. LTD.




                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 9 -   AMENDED VERIFIED COMPLAINT                                                        Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
                                                                                           Portland, OR 97204
                                                                                         Telephone: 503.222.9981
                                                                                            Fax: 503.796.2900
             Case 3:19-cv-01671-BR         Document 62-1       Filed 03/03/20     Page 10 of 10




                                        CERTIFICATE OF SERVICE
              I hereby certify that on March 3, 2020, I electronically filed the foregoing with the Clerk

     of the Court using the CM/ECF system, which will send notification of such filing to all associated

     counsel.


                                                   BY:     s/ David R. Boyajian
                                                           David R. Boyajian, OSB #112582




                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -    CERTIFICATE OF SERVICE                                                           Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
                                                                                           Portland, OR 97204
                                                                                         Telephone: 503.222.9981
                                                                                            Fax: 503.796.2900
     PDX\135224\250826\DBO\27430818.1
